

	

		II

		109th CONGRESS

		2d Session

		S. 2233

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To reform and improve the regulation of lobbying and

		  congressional ethics.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Lobbyist Reform Act of

			 2006.

		2.Two-year total

			 ban on lobbying by Members of Congress and employees of CongressSubsection (e) of section 207 of title 18,

			 United States Code, is amended to read as follows:

			

				(e)Restrictions on

				Members of Congress and officers and employees of the legislative

				branch

					(1)In

				general

						(A)ProhibitionAny

				person who is a Member of Congress, an elected officer of either House of

				Congress, or an employee of a House of Congress and who, within 2 years after

				that person leaves office, knowingly makes, with the intent to influence, any

				communication to or appearance before any of the persons described in

				subparagraph (B), on behalf of any other person (except the United States) in

				connection with any matter on which such former Member of Congress or elected

				officer seeks action by a Member, officer, or employee of either House of

				Congress, in his or her official capacity, shall be punished as provided in

				section 216 of this title.

						(B)Contact persons

				coveredThe persons referred to in subparagraph (A) with respect

				to appearances or communications are any Member, officer, or employee of either

				House of Congress, and any employee of any other legislative office of

				Congress.

						(2)DefinitionsAs

				used in this subsection—

						(A)a person is an

				employee of a House of Congress if that person is an employee of the Senate or

				an employee of the House of Representatives;

						(B)the term

				employee of the House of Representatives means an employee of a

				Member of the House of Representatives, an employee of a committee of the House

				of Representatives, an employee of a joint committee of Congress whose pay is

				disbursed by the Clerk of the House of Representatives, and an employee on the

				leadership staff of the House of Representatives;

						(C)the term

				employee of the Senate means an employee of a Senator, an employee

				of a committee of the Senate, an employee of a joint committee of Congress

				whose pay is disbursed by the Secretary of the Senate, and an employee on the

				leadership staff of the Senate;

						(D)the term

				Member of Congress means a Senator or a Member of the House of

				Representatives; and

						(E)the term

				Member of the House of Representatives means a Representative in,

				or a Delegate or Resident Commissioner to,

				Congress.

						.

		3.Ban on gifts

			 from lobbyistsParagraph

			 1(a)(2) of rule XXXV of the Standing Rules of the Senate is amended by adding

			 at the end the following: This clause shall not apply to a gift from a

			 lobbyist..

		4.Prohibition on

			 privately funded travelParagraph 2(a)(1) of rule XXXV of the

			 Standing Rules of the Senate is amended by striking an

			 individual and inserting an organization recognized under

			 section 501(c)(3) of the Internal Revenue Code of 1986 that is not affiliated

			 with any group that lobbies before Congress.

		5.Registered

			 lobbyists prohibited from serving on authorized political

			 committeesSubsection (d) of

			 section 302 of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(e)) is

			 amended by adding at the end the following new paragraph:

			

				(6)No political committee may be

				designated as an authorized committee if a person registered as a lobbyist

				under section 4 of the Lobbying Disclosure Act of 1995 is formally affiliated

				with such

				committee.

				.

		

